         Case 4:18-cv-02841-JSW Document 60 Filed 01/16/19 Page 1 of 2



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Blair E. Reed (State Bar No. 316791)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5            breed@bursor.com
 6   Attorneys for Plaintiffs
 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
     RICK MUSGRAVE and MARGARET GRAY,                     Case No. 4:18-cv-02841-JSW
10
     individually and on behalf of all others similarly
11   situated,
                                                          PLAINTIFFS’ NOTICE OF
12                              Plaintiffs,               WITHDRAWAL OF OPPOSITION TO
                                                          DEFENDANTS’ REQUEST FOR
13                  v.                                    JUDICIAL NOTICE IN SUPPORT OF
                                                          MOTION TO DISMISS FIRST AMENDED
14
     TAYLOR FARMS PACIFIC, INC., TAYLOR                   COMPLAINT
15   FARMS RETAIL, INC., TAYLOR FARMS
     CALIFORNIA, INC., SAM’S WEST, INC., and
16   WALMART, INC.                                        The Honorable Jeffrey S. White

17                               Defendants.
18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF WITHDRAWAL
     CASE NO. 4:18-CV-02841-JSW
         Case 4:18-cv-02841-JSW Document 60 Filed 01/16/19 Page 2 of 2



 1
            Pursuant to this Court’s order to show cause (Dkt. No. 59), Plaintiffs withdraw their
 2
     opposition to Defendants’ request for judicial notice (Dkt. No. 58). Plaintiffs sincerely apologize
 3
     for any inconvenience to the Court.
 4

 5
     Dated: January 16, 2019               BURSOR & FISHER, P.A.
 6

 7
                                           By:    /s/ Blair E. Reed
 8                                                   Blair E. Reed

 9                                         L. Timothy Fisher (State Bar No. 191626)
                                           Blair E. Reed (State Bar No. 316791)
10                                         1990 North California Blvd., Suite 940
                                           Walnut Creek, CA 94596
11                                         Telephone: (925) 300-4455
                                           Facsimile: (925) 407-2700
12                                         E-mail: ltfisher@bursor.com
                                                    breed@bursor.com
13
                                           Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF WITHDRAWAL
     CASE NO. 4:18-CV-02841-JSW
